Case 1:20-cv-21492-UU Document 25 Entered on FLSD Docket 06/22/2020 Page 1 of 2



                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA
                     CASE NO. 20-21492-CIV-UNGARO/O'SULLIVAN

 REGINALDO BARAHONA,

       Plaintiff,
 v.

 BENGAL RESTAURANT LLC d/b/a/
 BENGAL INDIAN CUISINE, and
 MAINUL M. CHOWDHURY,

       Defendants.
                                                 /

             ORDER APPROVING SETTLEMENT AGREEMENT AND
        RECOMMENDING THAT THE CASE BE DISMISSED WITH PREJUDICE


       THIS MATTER came before the Court following a settlement conference before

 the undersigned and the Court having conducted a hearing concerning the settlement.

       THE COURT has heard from counsel and considered the terms of the settlement

 agreement, the pertinent portions of the record, and is otherwise fully advised in the

 premises.

       This case involves claims for retaliation and unpaid overtime compensation under

 the Fair Labor Standards Act, 29 U.S.C. §201, et seq. ("FLSA"). In reviewing a

 settlement of an FLSA private claim, a court must "scrutiniz[e] the settlement for

 fairness," and determine that the settlement is a "fair and reasonable resolution of a

 bona fide dispute over FLSA provisions." Lynn Food Stores v. United States, 679 F.2d

 1350, 1352-53 (11th Cir. 1982). A settlement entered into in an adversarial context

 where both sides are represented by counsel throughout litigation "is more likely to

 reflect a reasonable compromise of disputed issues." Id. The district court may approve
Case 1:20-cv-21492-UU Document 25 Entered on FLSD Docket 06/22/2020 Page 2 of 2



 the settlement in order to promote the policy of encouraging settlement of litigation. Id.

 at 1354.

         In this case, there are bona fide factual disputes over whether the defendants are

 subject to the FLSA and the number of hours, if any, for which the plaintiff was not

 properly compensated. The terms of the settlement were announced on the record in

 open Court. The Court has reviewed the terms of the settlement agreement including

 the amount to be received by the plaintiff and the attorney’s fees and costs to be

 received by counsel and finds that the compromise reached by the parties is a fair and

 reasonable resolution of the parties' bona fide disputes. Accordingly, it is

         ORDERED AND ADJUDGED that the parties' settlement agreement (including

 attorney’s fees and costs) is hereby APPROVED. It is further

         RECOMMENDED that this case be dismissed with prejudice and that the Court

 retain jurisdiction until September 3, 2020 to enforce the terms of the settlement.

 The parties consent to magistrate judge jurisdiction for any further matters in this

 case.

         DONE AND ORDERED in Chambers at Miami, Florida this 22nd day of June,

 2020.




                                           JOHN J. O’SULLIVAN
                                           CHIEF UNITED STATES MAGISTRATE JUDGE
